Citation Nr: 1422338	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of right ankle fracture with arthralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from January 22, 1987 to May 28, 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO granted service connection for residuals of right ankle fracture with arthralgia, and assigned an initial, noncompensable rating, effective May 7, 2008.  In December 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In a April 2009 rating decision (issued in May 2009), the RO granted a 10 percent rating for service-connected residuals of right ankle fracture with arthralgia, effective May 7, 2008.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for residuals of right ankle fracture with arthralgia, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher, 10 percent rating during the pendency of the appeal, inasmuch as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2013, the Board denied a disability rating in excess of 10 percent for the service-connected right ankle disability.  The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic files contained in Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process. A review of the Virtual VA claims file reveals an April 2014 Brief and other documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal, while VBMS does not contain any data relevant to this appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jursidiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further AOJ action on the claim on appeal is warranted.  

In the joint motion, the parties (through their representatives) found that the September 2008 VA examination relied upon by the Board in its July 2013 decision is inadequate because the examiner did not discuss whether pain could significantly limit the Veteran's functional ability during a flare-up.  As noted in the joint motion, the Veteran reported having flare-ups of pain at the September 2008 VA examination and, yet, the September 2008 VA examiner did not discuss functional loss during flare-ups, thereby rendering the examination inadequate.  

Accordingly, the Board was directed to obtain clarification from the September 2008 VA examiner regarding the Veteran's functional loss during flare-ups or obtain another examination that adequately addresses functional loss during flare-ups as a result of the service-connected right ankle disability. 

The Board points out, however, the September 2008 examination was conducted  in conjunction with what was then a claim for service connection.  Given that fact, and the fact that nearly six years have passed since that examination, the Board finds that a more contemporaneous examination, with appropriate findings, to include obtain an adequate opinion regarding any functional loss during flare-ups, is needed to properly evaluate the current severity of the Veteran's service-connected right ankle disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA joints examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher initial rating (which emanates from an original claim for, and award of, service connection).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim for a higher initial rating for the right knee disability should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999) is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that are not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

2. If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA joints examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, considering the Veteran's medical history and assertions in light of the current examination findings, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating is appropriate).  

6. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



